Citation Nr: 1740878	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his March 2013 VA Form 9, the Veteran requested a Board hearing at his local RO.  However, in February 2014 correspondence the Veteran indicated he no longer wished to appear for a Board hearing

The Board also notes that, in April 2014, the Veteran submitted additional evidence regarding his claim of service connection for a back disability.  This occurred after the issuance of the March 2013 statement of the case (SOC).  Because the Veteran's substantive appeal was received in March 2013, and the Veteran has not requested regional office consideration of this evidence, this evidence may be considered by the Board in the first instance.  See 38 U.S.C.A. § 7105(e).  Other evidence received since the SOC was issued is not pertinent to the claim on appeal.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  A May 2006 rating decision denied service connection for a back disability and the decision was not appealed.

2.  Evidence presented since the May 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability.

3.  The Veteran's back disability did not have onset during, or is otherwise attributable to his active service; nor did arthritis manifest to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision, which denied service connection for a back disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim of service connection for a back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Claim to Reopen

Legal Criteria

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Analysis

The Veteran has filed many claims of service connection for a back disability.  The earliest decision was in November 1977 denying the claim.  The most recent prior denial was in a May 2006 rating decision on the basis that the evidence did not show a nexus to service.  The Veteran was notified of the decision by a letter dated in June 2006.  He did not appeal and no correspondence regarding the back was received until December 2009, which is his current claim to reopen.  Thus, the May 2006 rating decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1103. 

In connection with his current claim, in an April 2014 VA treatment note, a physician opined that it was as likely as not that the Veteran's current back problems were due to the injury he sustained during service.  This evidence is new is that it was not previously considered in the May 2006 rating decision.  It is material in that, by providing a positive statement of a nexus between the Veteran's present disability and his in-service back injury, it raises a reasonable possibility of substantiating the Veteran's claim of service connection.  Accordingly, the claim for service connection for a back disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. Service Connection Claim on the Merits

The Veteran contends that his present back disability is the result of a fall down a ladder he sustained during service. 

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, service connection for certain chronic diseases, such as arthritis, will be presumed when the disease develops to a compensable degree within one year of a Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


Analysis

Two elements of the service connection claim are not reasonably at issue as the Veteran has a present disability in the form of lumbar disc displacement and lumbar radiculopathy-L5.  See February 2013 VA examination.  Furthermore, his service treatment records (STRs) reflect that he injured his back in May 1973 falling down a ladder.  As such, an in-service back injury is also established.  Thus, the sole question is whether his present back disability is related to this incident.

In connection with the earlier claim, the Veteran underwent VA examination in October 2005.  The examiner detailed the Veteran's medical history.  The examiner noted that the Veteran worked as an over the road truck driver and was an auto mechanic for many years necessitating bending over, twisting and lifting and complained of lumbar pain.  It was further noted the Veteran was evaluated in 1999 by a local orthopedic surgeon who said there was no objective evidence of radiculopathy.  This examiner opined that because of the time between the Veteran's initial trauma in 1973 and his increase in symptomatology in the 1990s, it was less likely than not the Veteran's back condition was secondary to his fall from a ladder in 1973.

The record reflects an October 2009 treatment note that states the Veteran's disc problem is probably due to his original injury in 1973.  An October 2009 letter from the Veteran's mother noted that when he entered service he was healthy with no back problems, but when he returned home, he had injuries to his back.  Another October 2009 statement from the Veteran's sister noted that he was in perfect health when he joined the Navy.  However, when he returned she stated that he had injuries to his back.  

The Veteran received a VA examination for his back in February 2013.  The examiner performed an in-person examination and also reviewed the Veteran's claims file.  The examiner recounted the Veteran's history.  It was noted that the Veteran had a back injury in May 1973 and that the records indicated that he had an abrasion/contusion in the back.  The thoracic and lumbosacral X-rays were negative at the time and he was diagnosed with a sprain.  The examiner noted the Veteran was placed on light duty for a week and then returned to regular duty and continued serving in the Navy for another year or so without medical issue with regard to his back.  The examiner acknowledged that the Veteran stated he continued experiencing back pain since the original injury, but there was no indication that the Veteran was having back problems on his physical examination at separation in July 1974.  The examiner further noted that after service, the Veteran started a full-time job driving trucks and then worked as an auto mechanic and this required considerable physical labor including sitting long hours, lifting various objects, frequent bending, reaching over and squatting and carrying things.

The examiner opined that the Veteran's current back condition was less likely than not related to the back injury incurred in May 1973.  This was based on the examiner's review of the record, information gathered during the evaluation, and the lack of a medical link and evidence that the acute back sprain could have led to the onset of extensive degenerative changes 20 years later.  The examiner noted that the Veteran's present back disability was most likely the result of his repetitive back strain and sprain injuries sustained during his lengthy work as an auto mechanic and truck driver.  

The Veteran advanced an argument in his March 2013 VA Form 9.  He argued that it was speculative to presume that the documented in service back injury was purely of an acute and superficial nature.  While the care following the injury may have conformed to the conventions at the time and the x-ray showed a lack of severe symptoms, this did not preclude permanent damage to the Veteran's spine according to the Veteran.  The Veteran highlighted that in 1995 and 1999 he had complaints of recurring back pain that did not reveal radiculopathy, however it was not until 2005 that an MRI was performed on his back revealing damage to his spine.  

An April 2014 VA treatment note reflects that a physician opined it was as likely as not that the current problems with the Veteran's back were due to the injury sustained in the fall in 1973.  

The Board thereafter solicited an expert medical opinion from the Veterans Health Administration (VHA), which was received in March 2017.  This was to have an expert opine as to whether the Veteran's back disability was incurred in service and whether any back arthritis he may have manifested within one year of separation from service.  The expert, who is a Chief of a Neurosurgery Section at a VA Medical Center, reviewed the evidence.  The expert began by noting that the Veteran's STRs showed that in May 1973 he fell about 15 to 20 feet down a ladder and that he had back pain and bruises to his forearm.  The clinical assessment was an abrasion or contusion to the back and a lumbosacral sprain.  The expert indicated that X-rays performed at the time were within normal limits.  The Veteran was placed on light duty for one week and then returned to regular duty.  The expert noted that at the Veteran's separation examination, no spine abnormalities were noted.

The expert further noted that the next mention of back problems was "several decades later."  The Veteran worked as a truck driver and auto mechanic for years, and was seen by an orthopedic surgeon in 1999 for complaints of lumber pain.  The expert then noted the various opinions regarding the nexus between the Veteran's in-service fall and his present disability.  The expert also highlighted the lay statements from the Veteran's relatives.  The expert then noted the Veteran reporting that he strained his back "multiple times" in the 1990s but that he did not seek medical attention for these incidents.  In 2005, the Veteran started having steady back pain and an MRI showed a herniated disc.

The expert opined that it was not as likely as not that the Veteran's present low back disability had its onset during or was otherwise related to his service.  The expert stated that although the lay statements supported that the Veteran had back pain immediately after his time in service, these lay statements were "extremely brief and lacking in substantive detail."  On the other hand, the expert noted that the medical record indicated that while the in-service fall did result in a back injury, the injury appeared to have been short-lived and not a chronic disability at the time.  Furthermore, it was noted that the Veteran had employment after service that was high risk for back injury, and that he started to complain of back pain in the 1990s, "well after his time in service."  Finally, the expert noted that 2005 symptoms included radiculopathy in addition to back pain, which the expert noted was not a finding in 1999.  The expert noted the 2005 MRI showed disc herniation, which according to the examiner was "almost certainly" an event that occurred around that time.

With regard to whether any arthritis in the Veteran's back manifested within one year of his separation from service, the expert opined that this was not as likely as not.  The rationale was that arthritis of the spine, or degenerative changes, are a normal part of the aging process.  These normal, age-related changes in the spine occur independently of any traumatic events and occur slowly over decades, usually beginning in the 30s.  The expert stated there was nothing in the record to support the presence of age-related changes either while the Veteran was in service of within one year of separation from service.  The expert highlighted that the X-rays in the fall of 1973 were normal, with no arthritis or age-related degenerative changes noted.  The expert stated it would be "extremely unlikely" for the Veteran to have no evidence of arthritis in a 1973 X-ray and then develop it by 1975.  

In consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability as the nexus element is not established.  Both the February 2013 VA examiner's opinion and the March 2017 VHA expert medical opinion persuasively opined that the Veteran's low back disability was less likely than not incurred in service.  The Board acknowledges the medical opinions in the record that provide a positive opinion regarding the connection between the Veteran's back disability and his in-service injury.  Indeed, the April 2014 opinion from a VA treatment note provides an unequivocal statement.  However, this statement is outweighed by the VA examination and expert medical opinion.  This is so because these opinions were formed after a review of the Veteran's entire claims file, his medical history, and considering the Veteran's lay statements and employment history as a truck driver and auto mechanic after service.  The April 2014 opinion does not indicate that the Veteran's entire claims file was reviewed, nor does the opinion provide any rationale for the opinion offered.  In contrast, the VA examiner's opinion and the VHA expert's opinion both persuasively expound upon the rationale for the opinions provided.  That is they both fully explain the rationale of the opinion provided and are the most probative evidence as to the nexus element.

The Board also acknowledges the Veteran's lay statements, and the lay statements of his family members.  These statements attest to the notion that the Veteran had no back problems before service, and returned home after separation with back problems.  The Veteran himself stated that his back continued to hurt after his injury.  However, these statements, even if taken as true, are still outweighed by other evidence in the record.  As noted in the March 2017 VHA expert medical opinion, no spine abnormalities were noted during the Veteran's medical examination at separation.  Indeed, after being placed on light duty for one week after his in-service back injury, the Veteran returned to regular duty.  The February 2013 VA examiner noted that there was "no indication" the Veteran continued to have back problems based on his medical examination at separation.

To the extent that the Veteran or his family assert that his low back disability was incurred in service, the Board finds these individuals are not competent to opine as to the etiology of the low back disability.  While medical evidence is not categorically necessary to establish a nexus in every claim, the case here presents a complex medical issue.  There is no indication these individuals have the requisite medical training or knowledge to opine as to the cause of the Veteran's back disability.  On the other hand, competently trained and informed medical professionals have pointed to the Veteran's post-service employments as a truck driver and auto mechanic as being the more likely cause of his present low back disability.  As such, these medical opinions are more probative on the issue of causation in the present case.  Moreover, a continuity of symptomatology is not shown in light of this evidence.

With regard to the Veteran's argument that it was speculative to presume that the documented in service back injury was purely of an acute and superficial nature, the Board finds that the most probative opinions offered as to the nexus element of service connection were not speculative.  Both the VA examiner and the expert had the claims file available for review and reviewed the Veteran's in-service injury and subsequent back-related medical history.  Both opinions duly considered the Veteran's lay statements.  However, they also considered the Veteran's employment history and the nature of such history before forming the opinions reached.  This review of the record and careful consideration of the Veteran's full history provides support for the opinions reached.  Indeed, the medical professionals highlighted how the Veteran's back injury was described at the time, and the fact that the Veteran had no further back complaints documented during service.  Thus, the opinions reached were grounded in facts that were interpreted by the VA examiner and the expert in order to reach a conclusion.

Thus, the Board finds that the preponderance of the evidence is against the claim of service connection here as the nexus element of the claim is not established, and the evidence does not show that arthritis manifested within a year of service or a continuity of symptomatology of arthritis.  As such, the benefit of the doubt doctrine is inapplicable and service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been presented, the claim to reopen service connection for a back disability is allowed.

Service connection for a low back disability is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


